         Case 1:20-cv-00230-NONE-BAM Document 13 Filed 08/27/20 Page 1 of 2


 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7
     DAISY DALRYMPLE,                                    Case No. 1:20-cv-00230-NONE-BAM
 8
                     Plaintiff,                          ORDER TO SHOW CAUSE RE ATTORNEY
 9                                                       COLIN S. WELSH FOR UNAUTHORIZED
             v.                                          PRACTICE OF LAW BEFORE THIS COURT
10
     FCA US LLC, et al.,
11                                                       FOURTEEN (14) DAY DEADLINE
                     Defendants.
12

13
           On February 13, 2020, this matter was removed to this Court from the Superior Court of
14
     California for the County of Fresno. (Doc. No. 1.) On February 14, 2020, the Clerk of Court
15
     issued a notice directing Colin S. Welsh, counsel for Plaintiff Daisy Dalrymple, to submit a
16
     petition to practice in this District. (Doc. No. 6.) Defendant filed a notice of settlement on May
17
     22, 2020, and the Court ordered the parties to file appropriate papers to dismiss or conclude this
18
     action in its entirety pursuant to Local Rule 160. (Doc. Nos. 9, 10.) On August 21, 2020, the
19
     parties filed a stipulation seeking an extension of time to file dismissal documents. (Doc. No.
20
     11.) The stipulation was signed by Mr. Welsh on behalf of Plaintiff.
21
           Local Rule 180 governs admission of attorneys to practice before this Court. “Admission
22
     to and continuing membership in the Bar of this Court are limited to attorneys who are active
23
     members in good standing of the State Bar of California.” L.R. 180(a). Each applicant for
24
     admission must present to the Clerk a form affidavit petitioning for admission which complies
25
     with the requirements of Local Rule 180(a). L.R. 180(a)(1)-(3). Attorneys who are not active
26
     members in good standing of the State Bar of California may, upon application and in the
27
     discretion of the Court, be permitted to appear and participate in a particular case pro hac vice.
28


                                                     1
         Case 1:20-cv-00230-NONE-BAM Document 13 Filed 08/27/20 Page 2 of 2


 1 L.R. 180(b)(2).

 2         Pursuant to Local Rule 180(d),

 3         “The Court may order any person who practices before it in violation of [Local
 4         Rule 180] to pay an appropriate penalty that the Clerk shall credit to the Court’s
           Nonappropriated Fund. Payment of such sum shall be an additional condition of
 5         admission or reinstatement to the Bar of this Court or to practice in this Court.”

 6 L.R. 180(d). Local Rule 110 further provides that counsel or a party’s failure to comply with

 7 the Local Rules or with any order of the Court may be grounds for imposition of any and all

 8 sanctions authorized by statute or Rule or within the inherent power of the Court. L.R. 110.

 9         According to the notice of removal, it appears Mr. Welsh is a member of the State Bar of

10 California. (See Doc. No. 1.) However, a review of the docket and Court records indicates that

11 Mr. Welsh has not submitted a petition for admission before this District despite appearing and

12 participating in this action on Plaintiff’s behalf.

13         Accordingly, Colin S. Welsh is HEREBY ORDERED to SHOW CAUSE why sanctions

14 should not be imposed against him for failure to comply with the Local Rules and for

15 unauthorized practice of law before the Court. Mr. Welsh shall file a written response to this

16 order to show cause within fourteen (14) days of service of this order. Mr. Welsh may also

17 comply with this order by filing an appropriate petition for admission, registering for CM/ECF,

18 and paying the applicable fee. Copies of the form petition for admission can be found on the

19 Court’s website at http://www.caed.uscourts.gov. The Clerk of Court is further directed to serve
20 a copy of this order on Colin S. Welsh at the offices of Kaufman & Kavicky, 140 Third Street,

21 Los Altos, CA 94022.

22         Failure to respond to this order to show cause may result in the imposition of sanctions.

23
     IT IS SO ORDERED.
24

25     Dated:     August 27, 2020                            /s/ Barbara   A. McAuliffe           _
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     2
